     Case 2:20-cv-02529-WBS-JDP Document 20 Filed 02/03/21 Page 1 of 4


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   MONICA TAPIA,                            No. 2:20-cv-02529-WBS-JDP
13                 Plaintiff,

14        v.                                  MEMORANDUM AND ORDER RE:
                                              DEFENDANT COUNTY OF
15   SACRAMENTO STEPS FORWARD;                SACRAMENTO’S MOTION TO
     SACRAMENTO WELLNESS CENTER;              DISMISS AND DEFENDANT
16   private organizations, CITY OF           CONSUMERS SELF-HELP CENTER’S
     SACRAMENTO; COUNTY OF                    MOTION TO DISMISS AND MOTION
17   SACRAMENTO, public entities, and         TO STRIKE
     DAVID ELLIOTT, as a private
18   individual and DOES 1 to 10,
     inclusive,
19

20                 Defendants.

21

22                                 ----oo0oo----

23              Plaintiff Monica Tapia (“plaintiff”) brought this

24   action against Sacramento Steps Forward, Consumers Self-Help

25   Center1, the City of Sacramento, the County of Sacramento, David

26        1    Defendant Consumers Self-Help Center was erroneously
27   sued as Sacramento Wellness Center. (See Consumers Self-Help
     Center Corporate Disclosure.) (Docket No. 7.)
28
                                          1
     Case 2:20-cv-02529-WBS-JDP Document 20 Filed 02/03/21 Page 2 of 4


1    Elliott, and Does 1 to 10 alleging sexual harassment and invasion

2    of privacy under 42 U.S.C. § 1983, First Amendment retaliation

3    under 42 U.S.C. § 1983, and multiple claims under state law.

4               Before this court are the County of Sacramento’s Motion

5    to Dismiss (“County Mot. to Dismiss”)(Docket No. 8), Consumers

6    Self-Help Center’s Motion to Dismiss, (“Consumers Mot. to

7    Dismiss”) (Docket No. 9), and Consumers Self-Help Center’s Motion

8    to Strike. (“Consumers Mot. to Strike”) (Docket No 10.)             The

9    County seeks to dismiss the fourth cause of action for sexual

10   harassment and invasion of privacy under 42 U.S.C. § 1983 and the

11   fifth cause of action for retaliation under 42 U.S.C. § 1983 in

12   addition to several state court causes of action. (See generally

13   County Mot. to Dismiss.)      Consumers Self-Help Center likewise

14   seeks to dismiss plaintiff’s fourth cause of action for sexual

15   harassment and invasion of privacy under 42 U.S.C. § 1983 along

16   with several state court causes of action.         (See Consumers’ Mot.

17   to Dismiss.)

18              Plaintiff states that she does not oppose the dismissal

19   of her fourth and fifth claims under 42 U.S.C. § 1983, which

20   constitute her only federal claims, as against all defendants and
21   that she intends to file a motion seeking to dismiss her federal

22   claims.   (See Pl.’s Opp’n. to Mot. to Dismiss at 7) (Docket No.

23   13.)   Accordingly, the court will grant the dismissal of

24   plaintiff’s fourth and fifth claims under 42 U.S.C. § 1983

25   against all defendants.

26              Because the court will dismiss plaintiff’s only federal
27

28
                                          2
     Case 2:20-cv-02529-WBS-JDP Document 20 Filed 02/03/21 Page 3 of 4


1    claims, the court no longer has federal question jurisdiction.2

2    Federal courts have “supplemental jurisdiction over all other

3    claims that are so related to claims in the action within such

4    original jurisdiction that they form part of the same case or

5    controversy under Article III of the United States Constitution.”

6    28 U.S.C. § 1367(a).     But a district court “may decline to

7    exercise supplemental jurisdiction . . . [if] the district court

8    has dismissed all claims over which it has original

9    jurisdiction.”    28 U.S.C. § 1367(c); see also Acri v. Varian

10   Assocs., Inc., 114 F.3d 999, 1001 n.3 (9th Cir. 1997) (en banc)

11   (explaining that a district court may decide sua sponte to

12   decline to exercise supplemental jurisdiction).         The Supreme

13   Court has stated that “in the usual case in which all federal-law

14   claims are eliminated before trial, the balance of factors to be

15   considered under the pendent jurisdiction doctrine--judicial

16   economy, convenience, fairness, and comity--will point toward

17   declining to exercise jurisdiction over the remaining state-law

18   claims.”   Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

19   (1988).

20              Here, comity weighs in favor of declining to exercise
21   supplemental jurisdiction over plaintiff’s state law claims

22   because the state court is competent to hear those claims and may

23   have a better understanding of the relevant state law.          As for

24   judicial economy, this action was removed to this court only a

25   little over a month ago and is still in its early stages,.

26   Judicial economy does not weigh in favor of exercising
27
          2    There is no suggestion that there is diversity
28   jurisdiction in this case, and the court finds none.
                                     3
     Case 2:20-cv-02529-WBS-JDP Document 20 Filed 02/03/21 Page 4 of 4


1    supplemental jurisdiction.

2               Lastly, convenience and fairness do not weigh in favor

3    of exercising supplemental jurisdiction.        The federal and state

4    fora are equally convenient for the parties.         There is no reason

5    to doubt that the state court will provide an equally fair

6    adjudication of the issues.      Moreover, neither the County nor

7    Consumers Self-Help Center has argued that this court should

8    maintain jurisdiction after the elimination of the federal claims

9    in this case.

10              Accordingly, the court declines to exercise

11   supplemental jurisdiction and will remand plaintiff’s remaining

12   state law claims.     Because the court remands plaintiff’s

13   remaining state law claims, the court will not consider the court

14   will not consider Consumers’ Motion to Strike (Docket No. 10),

15   which focuses solely on plaintiff’s prayers for relief under

16   state law.

17              IT IS THEREFORE ORDERED that plaintiffs’ fourth and

18   fifth claims under 42 U.S.C. § 1983 are hereby DISMISSED as

19   against all defendants.

20              AND IT IS FURTHER ORDERED that this case be, and the
21   same hereby is, REMANDED to the Superior Court of California, in

22   and for the County of Sacramento.        The Clerk of this Court shall

23   forward a copy of this Order to the Clerk of the Superior Court

24   of California, in and for the County of Sacramento.

25   Dated:   February 2, 2021

26
27

28
                                          4
